Case: 11-40895     Document: 00511930122         Page: 1     Date Filed: 07/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 23, 2012
                                     No. 11-40895
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHESTER LOWE HUFF,

                                                  Plaintiff-Appellant

v.

RICHARD CRITES; KIMBERLY SAMUALS; CIRILDO PUENTE, JR.; MS.
MCGINNIS; SUE ALEXANDER; CHERI LAUSON; KIMBERLY MALDONADO;
CARLETTE MUHAMMAD; MS. SIENZ; ARTURO ORTIZ,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:10-CV-225


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Chester Lowe Huff, Texas prisoner # 582855, filed a 42 U.S.C. § 1983
complaint arguing that the defendants were deliberately indifferent to his need
for mental health treatment following the diagnosis and eventual death of his
wife. He contends that he was denied medication, and “particular counseling”
that a “Director/Doctor” had prescribed to treat his depression and suicidal


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40895    Document: 00511930122      Page: 2   Date Filed: 07/23/2012

                                  No. 11-40895

thoughts. He also asserts that after being improperly placed in administrative
segregation due to a disciplinary proceeding, all mental health treatment came
to a halt. Huff consented to proceed before a magistrate judge who granted the
defendants’ motion for summary judgment based on the ground that the
defendants were entitled to qualified immunity.
      This court reviews the dismissal of a complaint on summary judgment de
novo. Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011).
Under the doctrine of qualified immunity, government officials acting within
their discretionary authority are immune from civil liability for damages if their
conduct does not violate clearly established constitutional rights of which a
reasonable person would have known. See Flores v. City of Palacios, 381 F.3d
391, 393-94 (5th Cir. 2004). The test for qualified immunity has two prongs:
“(1) whether the plaintiff has alleged the violation of a clearly established
constitutional right, and (2) if so, whether the defendant’s conduct was
objectively unreasonable in the light of the clearly established law at the time
of the incident.” Domino v. Texas Dept. of Criminal Justice, 239 F.3d 752, 755
(5th Cir. 2001) (internal quotation marks and citation omitted). “A court may
rely on either prong of the defense in its analysis.” Brown v. Callahan, 623 F.3d
249, 253 (5th Cir. 2010), cert denied, 131 S. Ct. 2932 (2011).
      Huff has made no showing of deliberate indifference. The medical records
and Huff’s recitation of the facts indicate that he was frequently provided mental
health treatment for his depression. Notably, “[m]edical records of sick calls,
examinations, diagnoses, and medications may rebut an inmate’s allegations of
deliberate indifference.” Banvelos v. McFarland, 41 F.3d 232, 235 (5th Cir.
1995). He has not shown that the defendants ignored his complaints, refused
treatment, intentionally treated him incorrectly, “or engaged in any similar
conduct that would clearly evince a wanton disregard for any serious medical
needs.” See Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985). As such, he
has failed to show that the defendants’ conduct violated his constitutional rights,

                                        2
   Case: 11-40895   Document: 00511930122     Page: 3   Date Filed: 07/23/2012

                                 No. 11-40895

and he has failed to show that the magistrate judge erred in determining that
the defendants were entitled to qualified immunity. See Domino, 239 F.3d at
755.
       Huff does not challenge the magistrate judge’s determination that his
request for monetary damages is barred by 42 U.S.C. § 1997e(e). He also does
not challenge the magistrate judge’s July 29, 2010 order dismissing 11
defendants and his claims concerning harassment, retaliation, and prison
disciplinary proceedings. Accordingly, he has abandoned the claims. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
       The judgment is AFFIRMED. Huff’s motion for appointment of counsel
is DENIED.




                                       3